Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
 
This action is in response to the RCE filed 05/05/2021.
Claims 1-20 are examined.
Claims 1-2, 8-9, and 15 have been amended.

Response to Arguments
Applicant’s remarks with respect to claims have been considered but are moot as the claims have been amended and rely on a new grounds of rejection.

Double Patenting
	Examiner takes note that Applicant has acknowledged the provisional non-statutory double Patenting and has agreed to filing Terminal Disclaimer (TD) to obviate the rejection (but 

103 Rejection
The rejections are withdrawn however; they are reevaluated in light of the amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/856491. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170008562 (“Shash”) in further view of US 20140225990 (“Einecke”).

As per claim 1 Shash discloses a method implemented on a computer having at least one processor, a storage, and a communication platform for processing image data in an autonomous driving vehicle, comprising [abstract, ¶ 15]: 
[¶ 278 multiple devices/cameras, ¶ 290 can be different or the same cameras, ¶ 506 LIDAR, radar, ¶ 619 position sensor/GPS]; 
acquiring, from a first sensor and a second sensor of a first type of the one or more types of sensors respectively, a first and a second data sets of a first type of information about surrounding of the vehicle in different perspectives at a specific time [¶ 156 stereo image analysis (two cameras capture images), Fig. 6 receive a first and second plurality of images, cause one or more navigational responses based on stereo image analysis], 
estimating depth information of an object present in the surrounding based on image stereo analysis comprising [¶ 156 stereo analysis, ¶ 322 detect other vehicles, pedestrians, lane marks…  calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment, Fig. 6];
detecting each obstacle object and a location thereof in the first data set in accordance with at least one object detection features [¶ 156,  ¶ 322 detect other vehicles, pedestrians, lane marks…  calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment ¶ 361 detect image features],
 estimating corresponding location of the obstacle object in the second data set based on the location of the obstacle object in the first data set [¶ 156 stereo image analysis, ¶ 318 images from both the first camera and second camera perform stereo analysis, ¶ 322 calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment (three dimensional location data is estimated from the combined location data from the images from the two cameras)], and 
estimating depth information of the obstacle object locations at least one point sampled from the obstacle object at the location in the first data set and at least one point sampled from the obstacle object at the corresponding location in the second data set [¶ 299 capture images suitable for performing stereo analysis, ¶ 322 calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment];
obtaining a third data set acquired by a third sensor of a second type of the one or more types of sensors at the specific time, the third data set providing a second type of information about the surrounding of the vehicle[¶ 506 additionally use LIDAR, ¶ 619 GPS (with position sensor, object can then be placed into the path model), ¶ 981 sensor data from autonomous vehicles used to update road models]; and 
enhancing the depth information of the object based on the third data set to generate enhanced depth information of the object [¶ 506 determine depth, ¶ 619 (with position sensor, object can then be placed into the road model), ¶ 498 constructing maps and map matching, Fig. 34].
Shash is not explicit to centric stereo, object detection model, and estimating depth information of the obstacle object as a whole based on at least one point sampled from the obstacle object at the location in the first data set and at least one point sampled from the obstacle object at the corresponding location in the second data set.
Einecke discloses an obstacle detecting system [¶ 4 obstacle/object detection] that uses centric stereo [Fig. 2-3], depth image detection model [¶ 28 image warping function… estimated from previous depth and/or disparity images, ¶ 29 image warping function can be defined priori… model], and estimating depth information of the depth image as a whole based (depth data) on at least one point (patches) sampled from the depth image at the location in the first data set and at least one point sampled from the obstacle object at the corresponding location in the second data set [¶ 7find accessible area/ detect objects, a depth image is computed… The correlations are determined by comparing pixel patches from the left image with pixel patches from the right image… converted into depth data. This depth data allows reconstructing a 3D scene layout which can then be used for detecting drivable areas or obstacles, Fig. 2-3].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Shash to include the teachings of Einecke for different stereo image analysis interpretations for determining object information such as depth from available sensors and data in different scenarios for increased reliability with increasing adaptability for object detection in dynamic environments. 

As per claim 8 Shash discloses a machine readable non-transitory medium having data recorded thereon for processing image data in an autonomous driving vehicle, wherein the data, when read by the machine, cause the machine to perform the following: 
receiving, continuously, sensor data acquired by one or more types of sensors deployed on the vehicle, wherein the sensor data provide different information about surrounding of the vehicle [¶ 278 multiple devices/cameras, ¶ 290 can be different or the same cameras, ¶ 506 LIDAR, radar, ¶ 619 position sensor/GPS]; 
[¶ 156 stereo image analysis (two cameras capture images), Fig. 6 receive a first and second plurality of images, cause one or more navigational responses based on stereo image analysis], 
estimating depth information of an object present in the surrounding based on image stereo analysis comprising [¶ 156 stereo analysis, ¶ 322 detect other vehicles, pedestrians, lane marks…  calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment, Fig. 6];
detecting the obstacle object and a location thereof in the first data set in accordance with at least one object detection features [¶ 156,  ¶ 322 detect other vehicles, pedestrians, lane marks…  calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment],
 estimating corresponding location of the obstacle object in the second data set based on the location of the obstacle object in the first data set [¶ 156 stereo image analysis, ¶ 318 images from both the first camera and second camera perform stereo analysis, ¶ 322 calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment], and 
estimating depth information of the obstacle object locations at least one point sampled from the obstacle object at the location in the first data set and at least one point sampled from the obstacle object at the corresponding location of the object in the first and second data set [¶ 299 capture images suitable for performing stereo analysis, ¶ 322 calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment];
obtaining a third data set acquired by a third sensor of a second type of the one or more types of sensors at the specific time, the third data set providing a second type of information about the surrounding of the vehicle [¶ 506 additionally use LIDAR, ¶ 619 GPS (with position sensor, object can then be placed into the path model), ¶ 981 sensor data from autonomous vehicles used to update road models]; and 
enhancing the depth information of the object based on the third data set to generate enhanced depth information of the object [¶ 506 determine depth, ¶ 619 (with position sensor, object can then be placed into the road model), ¶ 498 constructing maps and map matching, Fig. 34].
Shash is not explicit to centric stereo, object detection model, and estimating depth information of the obstacle object as a whole based on at least one point sampled from the obstacle object at the location in the first data set and at least one point sampled from the obstacle object at the corresponding location in the second data set.
Einecke discloses an obstacle detecting system [¶ 4 obstacle/object detection] that uses centric stereo [Fig. 2-3], depth image detection model [¶ 28 image warping function… estimated from previous depth and/or disparity images, ¶ 29 image warping function can be defined priori… model], and estimating depth information of the depth image as a whole based (depth data) on at least one point (patches) sampled from the depth image at the location in the first data set and at least one point sampled from the obstacle object at the corresponding location in the second data set [¶ 7find accessible area/ detect objects, a depth image is computed… The correlations are determined by comparing pixel patches from the left image with pixel patches from the right image… converted into depth data. This depth data allows reconstructing a 3D scene layout which can then be used for detecting drivable areas or obstacles, Fig. 2-3].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Shash to include the teachings of Einecke for different stereo image analysis interpretations for determining object information such as depth from available sensors and data in different scenarios for increased reliability with increasing adaptability for object detection in dynamic environments. 

As per claim 15 Shash discloses a system for processing image data in an autonomous driving vehicle, comprising [Fig. 34]:  
69one or more data processing units implemented by a processor and configured for receiving, continuously, sensor data acquired by one or more types of sensors deployed on the vehicle, wherein the sensor data provide different information about surrounding of the vehicle [¶ 278 multiple devices/cameras, ¶ 290 can be different or the same cameras, ¶ 506 LIDAR, radar, ¶ 619 position sensor/GPS]; 
a first and a second data sets of a first type of the one or more types of sensors for acquiring a first and a second data sets, respectively, of a first type of information about surrounding of the vehicle in different perspectives at a specific time [¶ 156 stereo image analysis (two cameras capture images), Fig. 6 receive a first and second plurality of images, cause one or more navigational responses based on stereo image analysis], 
an object detector implemented by a processor and configured for detecting an obstacle object and a location thereof in the first data set [¶ 156 stereo analysis, ¶ 322 detect other vehicles, pedestrians, lane marks…  calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment]; 
an object stereo unit implemented by the processor and configured for [¶ 156, Fig. 6]:
estimating a corresponding location of the obstacle object in the second data set based on the location of the obstacle object in the first data set [¶ 156 stereo image analysis, ¶ 318 images from both the first camera and second camera perform stereo analysis, ¶ 322 calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment], and 
estimating depth information of the obstacle object locations at least one point sampled from the obstacle object at the location in the first data set and at least one point sampled from the obstacle object at the corresponding location of the object in the first and second data set [¶ 299 capture images suitable for performing stereo analysis, ¶ 322 calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment];
a depth estimate enhancer implemented by a processor and configured for enhancing the depth information of the object, based on a third data set acquired by a third sensor of a second type of the one or more types of sensors at the specific time, to generate enhanced depth information of the object, wherein the third data set provides a second type of information about the surrounding of the vehicle ¶ 619 GPS (with position sensor, object can then be placed into the path model), ¶ 981 sensor data from autonomous vehicles used to update road models].


Einecke discloses an obstacle detecting system [¶ 4 obstacle/object detection] that uses centric stereo [Fig. 2-3], depth image detection model [¶ 28 image warping function… estimated from previous depth and/or disparity images, ¶ 29 image warping function can be defined priori… model], and estimating depth information of the depth image as a whole based (depth data) on at least one point (patches) sampled from the depth image at the location in the first data set and at least one point sampled from the obstacle object at the corresponding location in the second data set [¶ 7find accessible area/ detect objects, a depth image is computed… The correlations are determined by comparing pixel patches from the left image with pixel patches from the right image… converted into depth data. This depth data allows reconstructing a 3D scene layout which can then be used for detecting drivable areas or obstacles, Fig. 2-3].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Shash to include the teachings of Einecke for different stereo image analysis interpretations for determining object information such as depth from available sensors and data in different scenarios for increased reliability with increasing adaptability for object detection in dynamic environments. 

As per claims 2, 9, and 16 Shash discloses further wherein the step of estimating a corresponding obstacle location comprises [¶ 299 stereo analysis, Fig. 6]: 
¶ 318 images from both the first camera and second camera perform stereo analysis, ¶ 322 calculate a disparity of pixels between the images from the main camera]; 
reconstruction, based on the disparity, the object from the location in the first data set to an initial location in the second data set [¶ 318 image and object analysis through stereo analysis, ¶ 322 calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment]; and 
determining the corresponding location of the object in the second data set based on the initial location [¶ 322-323 stereo analysis to recreate 3D image of scene].  
Shash is not explicit to warping.
Einecke discloses warping, based on disparity, the object from the location from the fist data set to an initial location in the second data set [¶ 28 image warping, Fig. 2-3].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Shash with the teachings of Einecke for using different techniques in stereo image analysis for determining object information such as depth from available sensors and data for increased reliability by better adaptability in determining objects in changing environments. 
As per claims 3 and 10 Shash discloses further wherein the depth information characterizes the object via at least one of: one or more measures, each being indicative of a distance between the object and the vehicle[¶ 290-292 multiple image captures for measurements, ¶ 602 current position and distance to landmark]; 
a depth map having different depth measures associated with different points on the object, each depth measure being indicative of a distance between a corresponding point on the [¶ 17, ¶ 323 stereo analysis 3D image with object detection,  ¶ 619 GPS, Fig. 34-35]; and a combination thereof[¶ 600 combination of the disclosed methods of navigating].
As per claims 4 and 11 Shash discloses further wherein the one or more measures include at least one of[¶ 17]: a first measure indicative of a distance between the vehicle and a point on the object that is closest to the vehicle[¶ 600, 619, Fig. 34-35]; 
a second measure indicative of an average distance between the vehicle and the object [¶ 17 position measurements may be an averaged to obtain the position of the at least one landmark, ¶ 506 predict average distance]; 
a third measure indicative of a variation of distance measures at different points of the object with respect to the vehicle[¶ 27 identifier may include a shape of the landmark, ¶ 323 3D scene determination, ¶ 335 detect shape and size of hazard, ¶ 970 depth of hole determined]; and a combination thereof [Fig. 34-35]. 
As per claims 5, 12, and 19 Shash discloses further wherein the third sensor of the second type of the one or more types of sensors corresponds to a depth sensor [¶ 506 depth detected by LIDAR, ¶ 335 determine size and shape, ¶ 970]; and 
the third data set acquired by the third sensor is an acquired depth map [¶ 498 mapping, ¶ 506].
As per claims 6, 13, and 20 Shash discloses further wherein the third sensor is a LiDAR sensor [¶ 506 LIDAR].

As per claims 7 and 14 Shash discloses further comprising archiving the object with a time stamp corresponding to the specific time and the enhanced depth information[¶ 115 sensor information include time of day, ¶ 969, ¶ 970 determines timeline for hazard (pothole) to be transient from when its first discovered].
As per claim 17 Shash discloses further wherein the depth information characterizes the object via at least one of: one or more measures, each being indicative of a distance between the object and the vehicle[¶ 290-292 multiple image captures for measurements, ¶ 602 current position and distance to landmark]; 
a depth map having different depth measures associated with different points on the object, each depth measure being indicative of a distance between a corresponding point on the object and the vehicle[¶ 17, ¶ 323 stereo analysis 3D image with object detection,  ¶ 619 GPS, Fig. 34-35]; and a combination thereof[¶ 600 combination of the disclosed methods of navigating].
As per claim 18 Shash discloses further wherein the one or more measures include at least one of[¶ 17]: a first measure indicative of a distance between the vehicle and a point on the object that is closest to the vehicle[¶ 600, 619, Fig. 34-35]; 
a second measure indicative of an average distance between the vehicle and the object [¶ 17 position measurements may be an averaged to obtain the position of the at least one landmark, ¶ 506 predict average distance]; 
a third measure indicative of a variation of distance measures at different points of the object with respect to the vehicle[¶ 27 identifier may include a shape of the landmark, ¶ 323 3D scene determination, ¶ 335 detect shape and size of hazard, ¶ 970 depth of hole determined]; and a combination thereof [Fig. 34-35]. 

Additional Art to Consider
	
Application Pub. No. 20180107901 (Nakamura) titled, Image processing device, object detection device, image processing method, also discloses a classifier for object targets for verification purposes. This is similar to the Applicant’s model function for determining obstacle object’s attributes. 

Application Pub. No. 2013/0063566 (Morgan) titled, Determining a Depth Map from Images of a Scene, further includes a system that uses a technique that determines depth measurements associated with a captured scene. This includes using a first and second image from two different cameras. The system uses selected patches from the images that become the focus for representation of a common part from the images. At least one value is calculated based on the combination of data from the first and second image patches, being dependent on the more focused patch. This is similar to the Applicant’s invention in that Applicant’s “object centric” reliance is similar to the focused patch of information from stereo data for determining depth information. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/Examiner, Art Unit 3662                                                                                                                                                                                                        

/TUAN C TO/Primary Examiner, Art Unit 3662